DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 1/5/22.  Claims 1-30 are pending.  Examiner’s note – No interview or communication was made between Applicant’s representative and the Examiner.  A voicemail was previously left for the Examiner with an indication that the Applicant’s representative did not want to set up a formal interview to discuss the case.  If Applicant’s representative wishes to discuss the case and further prosecution, then an interview with the Examiner is recommended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game. The limitation of predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-15, 19-21, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2019/0355209 A1 to Sorey et al. (hereinafter “Sorey”).
Concerning claim 1, Sorey discloses a processor [0116], comprising: one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game (paragraphs [0058], [0059] – neural networks are used to predict user reactions based on gameplay).

Concerning claims 2, 8, 14, 20, and 26, Sorey discloses wherein the one or more neural networks include one or more detection networks to identify one or more objects or actions in the one or more images that have a predicted probability of resulting in the one or more reactions from the one or more game players (paragraphs [0110]-[0112] – neural networks can determine actions in the images that have a probability of resulting in a reaction from the player).



Concerning claims 7, 13, 19, and 25, see the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10-12, 16-18, 22-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sorey in view of US Publication No. 2014/0243093 A1 to Rom et al. (hereinafter “Rom”).
Concerning claims 4, 10, 16, 22, and 28, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more reactions relate to one or more sensitivities or phobias of the one or more game players (paragraphs [0048], [0049], [0053] – reactions relate to sensitivities).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggers associated with player emotion as disclosed by Rom in the system of Sorey in order to provide a more detailed response to a variety of emotions.

Concerning claims 5, 11, 17, 23, and 29, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more circuits are further to modify the one or more images rendered in the game to prevent the one or more reactions (paragraphs [0048], [0049], [0053] – images are modified).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggers associated with player emotion as disclosed by Rom in the system of Sorey in order to provide a more detailed response to a variety of emotions.

Concerning claims 6, 12, 18, 24, and 30, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more images are modified by blurring, obscuring, skipping, pausing, or providing a notification for the one or more images (paragraphs [0048], [0049], [0053] – notification is provided).  It would have been .


Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. With respect to the 35 USC 101 rejection, Applicant argues that the claims are not directed to an abstract idea. However, the Examiner respectfully disagrees.  In particular, claim 1 recites one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game. The limitation of predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more circuits to use one or more neural networks” language, “predict” in the context of this claim encompasses a user predicting another user’s reaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only . 
Applicant argues that the claims are directed to “something more”. However, the Examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more circuits to use one or more neural networks amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-30.
With respect to the 35 USC 102 and 103 rejections, Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.  Applicant argues that Sorey does not teach predicting one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game.  However, the Examiner respectfully disagrees.  Sorey discloses neural networks are used to predict user reactions based on gameplay in at least paragraphs [0058], [0059].  In other words, the player’s emotional state (i.e., reactions) may be predicted based on an event in the game (i.e., images rendered in the game the player is participating in).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715